DETAILED ACTION
Claims 1, 3-10, and 12-20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2020 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The applicant’s arguments have been fully considered but are not persuasive.

The applicant argues with respect to the independent claims that the combination of Georgiou and Bruins does not disclose or suggest, “retroactively and automatically performing the processing, by the network device, on at least some of the buffered packets based on the identified session, in response to the network device determining that at least some of the buffered packets belong to the session to which the additional packet belongs, wherein the additional packet and said at least some of the buffered packets belong to different types of network traffic.”  The applicant disagrees that Bruins disclose the additional packet and said at least some of the buffered packets belong to different types of network traffic. Specifically, the applicant contends Bruins do not appear to mention or to be relevant to different types of network traffic, much less different types of network traffic in the same message flow or session. 

The examiner disagrees. With regard to the claim rejection as a whole, Georgiou discloses retroactively and automatically processing, by the network device, at least some of the buffered packets based on the identified session by determining and executing a packet forwarding scheme in response to the network device determining that at least some of the buffered packets belong to the session to which the additional packet belongs ([0030], particularly, “If not the first in a flow, then at step 335, the sequence count of the received packet is then compared to the expected sequence count 125 for the flow. If these are equal, the packet is received "in order", and at step 340, the packet is linked to the previously received packet forming a linked list packet chain (e.g., 210a or 210c, etc.).” the previously received packets are retroactively and automatically linked to the received packet which in turn affects the rest of the operation of the system (see Fig. 4B, label 340 and the labels thereafter, e.g. 360 and “C” which ultimately results in any packets that were previously received as out of order to be transmitted in order automatically and retroactively).
Georgiou simply lacks that the additional packet and said at least some of the buffered packets belong to different types of traffic. That is, Georgiou does not state that all packets are of the same type, but more simply does not explicitly state that they are of different types.
Taken in context with the instant application’s broad definition of what constitutes “different types of traffic” and “a same identified session” (see [0104] of the instant specification, where different types are not particularly narrow but “email packet” vs “web packet,” i.e. an application based difference, and thus what defines a “a same identified session” is whatever the packets have in common, in the example a simple text string), Bruins fills this rather insignificant gap.
Specifically, Bruins discloses an additional packet and said at least some other packets of a same identified session belong to different types of network traffic (Fig. 2 and column 4, lines 52-60, particularly, “Thus, each of the aggregators 240 collects a set of flow data packets 220 which relate to the criteria selected by its associated filter 230 and records aggregated information relating to those flow data packets 220 at a storage element 250.” That is, as packets are received they can be matched to particular flows (“session” in the claim) of previously received packets. Flows have a broad definition to include different types of network traffic, see column 3, lines 40-54; particularly, “For example, in alternative embodiments, a message flow may be bidirectional instead of unidirectional, a message flow may be identified at a different protocol layer level than that of transport service access points, or a message flow may be identified responsive to other factors. These other factors may include one or more of the following: information in packet headers, packet length, time of packet transmission, or routing conditions on the network (such as relative network congestion or administrative policies with regard to routing and transmission).”) 
It is clear if message flows (“sessions”) are identified with factors as broad as “packet headers, packet length, [or] time of packet transmission,” it would necessarily encompass packets of different networks types, e.g. packets across different network applications. Therefore, Bruins’ message flows are clearly equivalent to the “sessions” in the claim and even the embodiments of the applicant’s specification and would have been obvious to combine with Georgiou in order to extend Georgiou’s system to a broader variety of network flow types.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 9, 10, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Georgiou et al (US Pat. 2005/0025152), hereafter, “Georgiou,” in view of Bruins et al (US Pat. 6,308,148), hereafter, “Bruins.” 

  As to claim 19, Georgiou discloses a product having a non-transitory medium storing a set of instructions, an execution of which by a processing unit in a network device causes the network device  (Abstract) to perform a method comprising: 
receiving a first plurality of packets by the network device, wherein the first plurality of packets are tapped from a network (Fig. 3, label 200 and [0028], particularly, “FIGS. 4A and 4B are flow charts showing steps of using the invention for receiving packets that may be out of order in one or more flows (e.g., 200), starting at 300 where an expected sequence count is initialized to zero (or other beginning expected sequence count).” and [0032], particularly, “After reception of a packet flow, and construction of the various structures (e.g., 210, 215, 220, 225, 230, etc), packets from a flow are subsequently delivered in order to a host or to some other destination according to the invention,” illustrating packets are “tapped” from the network, i.e. the device doing the reordering is not the final destination); 
storing the first plurality of packets in a buffer as buffered packets, wherein a processing of the buffered packets is deferred while the buffered packets are stored in the buffer  ([0041], particularly, “This invention may use one or more pre-allocated fixed sized buffers for storing received packets.”), 
receiving an additional packet by the network device after the first plurality of packets have been received by the network device (Fig. 3 and [0030], particularly, “At step 330, a check is made to see if the received packet is the first in a flow.” “the received packet” reading on “an additional packet”)
identifying, by the network device, a session to which the additional packet belongs, automatically in response to receipt of the additional packet by the network device (Fig. 3 and [0026], particularly, “Packets from two flows, A and B, are received intermixed and portions being out-of-order. Packets associated with flow A are labeled "A", packets associated with flow B are labeled "B".” flows reading on “sessions” and packets are arranged in linked lists (label 210 and 220) based upon what flow (“session”) they have been identified to be a part of, see also [0030], particularly, “At step 330, a check is made to see if the received packet is the first in a flow.”; That is, it would be necessary to identify the flow of the packet to determine if it is first or not first.); and 
determining, by the network device, that at least some buffered packets belong to the session to which the additional packet belongs, after identifying the session to which the additional packet belongs ([0030], particularly, “At step 330, a check is made to see if the received packet is the first in a flow…If not the first in a flow, then at step 335, the sequence count of the received packet is then compared to the expected sequence count 125 for the flow. If these are equal, the packet is received "in order", and at step 340, the packet is linked to the previously received packet forming a linked list packet chain (e.g., 210a or 210c, etc.).” “previously received packet” in the linked list packet chain reading on “at least some buffered packets”),
retroactively and automatically processing, by the network device, at least some of the buffered packets based on the identified session by determining and executing a packet forwarding scheme in response to the network device determining that at least some of the buffered packets belong to the session to which the additional packet belongs ([0030], particularly, “If not the first in a flow, then at step 335, the sequence count of the received packet is then compared to the expected sequence count 125 for the flow. If these are equal, the packet is received "in order", and at step 340, the packet is linked to the previously received packet forming a linked list packet chain (e.g., 210a or 210c, etc.).” the previously received packets are retroactively and automatically linked to the received packet which in turn affects the rest of the operation of the system (see Fig. 4B, label 340 and the labels thereafter, e.g. 360 and “C” which ultimately results in any packets that were previously received as out of order to be transmitted in order automatically and retroactively).
However, Georgiou may not necessarily disclose the additional packet and said at least some of the buffered packets belong to different types of network traffic. That is, Georgiou is silent with regard to the content of the flows and if they might be different types of network traffic.
But, Bruins discloses an additional packet and said at least some other packets of a same identified session belong to different types of network traffic (Fig. 2 and column 4, lines 52-60, particularly, “Thus, each of the aggregators 240 collects a set of flow data packets 220 which relate to the criteria selected by its associated filter 230 and records aggregated information relating to those flow data packets 220 at a storage element 250.” That is, as packets are received they can be matched to particular flows (“session” in the claim) of previously received packets. Flows have a broad definition to include different types of network traffic, see column 3, lines 40-54; particularly, “For example, in alternative embodiments, a message flow may be bidirectional instead of unidirectional, a message flow may be identified at a different protocol layer level than that of transport service access points, or a message flow may be identified responsive to other factors. These other factors may include one or more of the following: information in packet headers, packet length, time of packet transmission, or routing conditions on the network (such as relative network congestion or administrative policies with regard to routing and transmission).”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Georgiou and Bruins in order to extend Georgiou’s system to a broader variety of network flow types.

 As to claims 1 and 10, they are rejected by a similar rationale by that set forth in claim 1’s rejection.

As to claims 4 and 13, the teachings of Georgiou and Bruins as combined for the same reasons set forth in claim 19’s rejection further discloses the buffered packets comprise a first buffered packet that is a copy of a packet being transmitted from a first node to a second node, and a second packet that is a copy of a packet being transmitted from the second node to the first node (Bruins, column 5, lines 27-30 and column 3, lines 40-54; particularly, “For example, in alternative embodiments, a message flow may be bidirectional instead of unidirectional”).

As to claims 9 and 18, the teachings of Georgiou and Bruins as combined for the same reasons set forth in claim 19’s rejection further discloses a size of the buffered packets is based on a maximum buffering time and/or a maximum size (Georgiou, [0041]).

Claims 3, 5-8, 12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Georgiou and Bruins in view Leong et al (US Pub. No. 2009/0262745), hereafter, “Leong.”

 As to claims 3 and 12, the combination of Georgiou and Bruins discloses the act of retroactively processing the at least some of the buffered packets comprises forwarding some or all packets belonging to the session in the buffered packets (Georgiou, Abstract and Fig. 5, label 440), but does not explicitly disclose forwarding to one or more instrument ports of the network device. 
However, Leong discloses forwarding some or all packets belonging to a session in buffered packets to one or more instrument ports of a network device ([0015], particularly, “Packet switch appliance 102 receives traffic through network port 104a and forwards the traffic to instrument port 106a.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Georgiou and Bruins with Leong in order provide a known and reliable means of processing and analyzing packets efficiently.

As to claims 5 and 14, the combination of Georgiou and Bruins discloses the parent claim but does not explicitly disclose the act of retroactively processing the at least some of the buffered packets comprises dropping at least one of the buffered packets, or modifying at least one of the buffered packets.  However, Leong discloses dropping at least one of buffered packets, or modifying at least one of the buffered packets ([0017]).  
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Georgiou and Bruins with Leong in order provide a known and reliable means of processing and analyzing packets efficiently.

As to claims 6 and 15, the combination of Georgiou and Bruins discloses receiving a second plurality of packets belonging to the identified session after the additional packet is received; and forwarding all of the second plurality of packets received after the additional packet is received (Georgiou, Fig. 3 and [0026]), but does not explicitly disclose forwarding all of a second plurality of packets received after an additional packet is received at one or more instrument ports of the network device.  However, Leong discloses forwarding all of a second plurality of packets received after an additional packet is received at one or more instrument ports of the network device ([0015], particularly, “Packet switch appliance 102 receives traffic through network port 104a and forwards the traffic to instrument port 106a.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Georgiou and Bruins with Leong in order provide a known and reliable means of processing and analyzing packets efficiently.

As to claims 7 and 16, the combination of Georgiou and Bruins discloses receiving a second plurality of packets belonging to the identified session after the additional packet is received; and forwarding a subset of the second plurality of packets received after the additional packet is received (Georgiou, Fig. 3 and [0026]), but does not explicitly disclose forwarding a subset of the second plurality of packets received after the additional packet is received to one or more instrument ports of the network device. However, Leong discloses forwarding a subset of a second plurality of packets received after an additional packet is received to one or more instrument ports of the network device ([0015], particularly, “Packet switch appliance 102 receives traffic through network port 104a and forwards the traffic to instrument port 106a.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Georgiou and Bruins with Leong in order provide a known and reliable means of processing and analyzing packets efficiently.

As to claims 8 and 17, the combination of Georgiou, Bruins and Leong discloses the subset is user-defined based on a number of packets, and/or a prescribed duration (Bruins, Fig. 2, column 4, lines 52-60, and see column 3, lines 40-54, defining different flows).
 
As to claim 20, the combination of Georgiou and Bruins discloses the parent claim and further discloses determining whether the at least some of the buffered packets belong to the identified session (Georgiou, Fig. 3 and [0026]) and forwarding at least some packets belonging to the identified session in the buffered packets in response to determining that said at least some packets belong to the identified session (Georgiou, Fig. 3 and [0026]) but does not disclose the forwarding is to one or more instrument ports of the network device.  However, Leong discloses forwarding at least some packets belonging to a session in buffered packets to one or more instrument ports of the network device ([0015], particularly, “Packet switch appliance 102 receives traffic through network port 104a and forwards the traffic to instrument port 106a.”).  
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of the combination of Georgiou and Bruins with Leong in order provide a known and reliable means of processing and analyzing packets efficiently.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452